NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                           FOR THE NINTH CIRCUIT                               JUN 15 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

VIERRAMOORE, INC., a California                  No. 13-15981
corporation,
                                                 D.C. No. 2:12-cv-01926-MCE-
              Plaintiff-counter-defendant -      EFB
Appellant,

 v.                                              MEMORANDUM*

CONTINENTAL CASUALTY
COMPANY, an Illinois corporation,

              Defendant-counter-claimant -
Appellee.


                  Appeal from the United States District Court
                      for the Eastern District of California
             Morrison C. England, Jr., Chief District Judge, Presiding

                            Submitted June 11, 2015**
                             San Francisco, California

Before: SILVERMAN, GOULD, and HURWITZ, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      VierraMoore, Inc., appeals the district court’s grant of summary judgment in

favor of Continental Casualty Company in VierraMoore’s diversity action alleging

that the insurance company breached its duty to defend and indemnify as required

in the professional liability policy it issued to VierraMoore. VierraMoore also

alleges that Continental Casualty acted in bad faith. We have jurisdiction pursuant

to 28 U.S.C. § 1291 and affirm.

      We agree with the district court that the bond exclusion, which excluded

coverage of any claim “based upon, directly or indirectly arising out of, or in any

way involving the failure to effect or maintain any insurance or bond,” is broad,

unambiguous, and enforceable. All of the claims asserted against VierraMoore in

the underlying action arose out of VierraMoore’s failure to ensure that surety

bonds remained effective until construction was complete. Because of the bond

exclusion, there was no potential for coverage under the professional liability

policy, and the insurance company had no duty to defend or to indemnify. The

district court properly granted summary judgment on all of VierraMoore’s claims

in favor of Continental Casualty. Manzarek v. St. Paul Fire & Marine Ins. Co.,

519 F.3d 1025, 1034 (9th Cir. 2008).

      AFFIRMED.




                                          2